Title: 14th.
From: Adams, John Quincy
To: 


       After several attempts to see Mr. van Berkel, he was at length found at home, and declined taking back the horse, though he de­clared he had never discovered any fault in him. The son said he was sorry his father persisted in refusing. At about 4 afternoon I again mounted the horse, and rode him ten miles as far as Mr. Hall’s tavern, which is a very elegant one; and where I found Mr. de Chaumont: who has been waiting for me all day. He had concluded to change his plan, in case I did not return, and go directly to Albany, where his father owns an Estate; but he has now agreed to go on with me to Boston. My horse stumbles considerably, but I hope will not fall again nor throw his rider.
      